Citation Nr: 1101752	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  09-49 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an extension beyond June 30, 2009, for a temporary 
total rating for convalescence, following surgery for service-
connected pes planus. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 
1979 to September 1992.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in August 2009 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In March 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the Veteran's file.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC. 


REMAND

On March 31, 2009, the Veteran had surgery on his right foot for 
problems related to his service-connected pes planus.  The RO 
granted the Veteran a temporary total disability rating for 
convalescence for an initial three month period from April 1, 
2009, to June 30, 2009, pursuant to 38 C.F.R. § 4.30.  

A temporary total disability is afforded where surgery for a 
service-connected disability results in severe post-operative 
residuals such as the necessity for continued use of crutches 
(regular weight-bearing prohibited).  38 C.F.R. § 4.30(a)(2).  
Extensions beyond the initial three months may be made.  
38 C.F.R. § 4.30(b)(1).  





The Veteran seeks an extension of the convalescent rating to 
August 18, 2009, the date his surgeon released him to return to 
work without restriction.  



However it is unclear from the record that regular weight-bearing 
was prohibited after June 30, 2009.  Private medical records do 
show that in June 2009 the Veteran was to begin weight-bearing in 
a sneaker.  In March 2010, the Veteran testified that he saw his 
surgeon in August 2009 before he returned to work. 

As the Veteran has identified records relevant to claim, which 
have not been requested, additional development under the duty to 
assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran either to submit or to 
authorize VA to obtain on his behalf the 
records of K. Massey, DPM, Advanced Foot 
and Ankle Center, Mooresville, North 
Carolina from June to August 2009.

If a release is not required because the 
treatment was provided under the auspices 
of VA fee-based services, the records 
should be requested from the provider 
directly. 

If the records cannot be obtained, advise 
the Veteran in accordance with 38 C.F.R. 
§ 3.159(e).

2.  On completion of the foregoing, the 
claim should be adjudicated.  If the 
decision remains adverse to the Veteran, 
then provide him a supplemental statement 
of the case and return the case to the 
Board




The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


 
